 

Execution Version

 

AMENDMENT NUMBER THREE
TO LOAN AGREEMENT

 

This AMENDMENT NUMBER THREE TO LOAN AGREEMENT (this “Agreement”), dated as of
April 26, 2012, among MACQUARIE DISTRICT ENERGY LLC, a Delaware limited
liability company (as successor to Macquarie District Energy, Inc.,
the ”Borrower”); the several banks and other financial institutions signatories
hereto; PNC BANK, NATIONAL ASSOCIATION, as Issuing Bank (in such capacity, the
“Issuing Bank”); and COMMERZBANK AG NEW YORK BRANCH (as successor to Dresdner
Bank AG New York Branch), as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

RECITALS

 

A.           The parties hereto are parties to the Loan Agreement dated as of
September 21, 2007 by and among the Borrower, the several banks and other
financial institutions from time to time parties thereto as lenders (the
“Lenders”), Bank of America, N.A. (as successor to LaSalle Bank National
Association), as then issuing bank, and the Administrative Agent, as amended by
Amendment Number One, dated December 21, 2007, as further amended by Amendment
Number Two, dated February 22, 2008 (collectively, the “Loan Agreement”),
pursuant to which the Lenders have agreed to provide certain loans to the
Borrower for the purposes and upon the terms and conditions set forth therein.

 

B.           The Borrower and certain Lenders have agreed to extend the maturity
date of the Revolving Credit Facility.

 

C.           The Borrower and the Lenders have agreed to amend (i) the mandatory
prepayment provisions contained in Section 2.9(c)(xi) of the Loan Agreement,
(ii) Schedule 2.1 with respect to the Commitment of each Lender, (iii) the
interest provision with respect to the Revolving Loan contained in Section
2.4(a) of the Loan Agreement, (iv) the provision regarding commitment fees with
respect to the Revolving Loan contained in Section 2.10(a) of the Loan
Agreement, (v) the provision regarding fronting fees with respect to the Letters
of Credit paid to the Issuing Bank contained in Section 2.10(b) of the Loan
Agreement, (vi) the restriction on Distributions, and (vii) the definitions of
“Applicable Margin,” “Issuing Bank,” “Maturity Date,” “FFO,” “Capital
Expenditure Loan Commitment Termination Date” and “Revolving Loan Commitment
Termination Date” in the Loan Agreement, as set forth herein.

 

D.           The Borrower acknowledges that the Excess Cash Flow sweep set forth
in Section 2.9(c)(vi) shall commence as of September 30, 2012.

 

NOW THEREFORE, the parties hereto hereby agree as follows:

 

Section 1.  Definitions and Rules of Interpretation. All capitalized terms used
but not defined in this Agreement shall have the respective meanings specified
in the Loan Agreement. The rules of interpretation set forth in Section 1 of the
Loan Agreement shall apply to this Agreement, mutatis mutandis, as if set forth
herein.

 

 

 

 

Section 2.  Amendment to Loan Agreement.

 

a.  The mandatory prepayment provision in Section 2.9(c)(xi) of the Loan
Agreement is hereby deleted and replaced in its entirety with the following:

 

“All partial prepayments of the Loans made pursuant to Section 2.9(c)(i) through
(viii) shall be applied to prepay the outstanding Capital Expenditure Loans,
then to the Term Loans and, after the Capital Expenditure Loans and the Term
Loans have been paid in full, thereafter applied to prepay the outstanding
Revolving Loans. All partial prepayments of the Loans made pursuant to
Section 2.9(c)(ix) shall be applied to prepay the Revolving Loan. All partial
prepayments of the Loans made pursuant to Section 2.9(c)(x) shall be applied to
prepay the Capital Expenditure Loan.”

 

b.  Schedule 2.1 of the Loan Agreement is hereby deleted and replaced in its
entirety with the following:

 

SCHEDULE 2.1

Commitments and Pro Rata Shares

 

Lender  Term Loan
Commitment   Term 
Loan Pro 
Rata
Share   Capital
Expenditure 
Loan
Commitment   Capital
Expenditure
Loan Pro 
Rata Share   Revolving 
Loan
Commitment   Revolving
Loan Pro
Rata 
Share  Bank of America, N.A.  $46,936,339.52    31.3%  $6,591,551.94    32.9% 
 0    N/A                                  Commerzbank AG  $45,212,201.59  
 30.1%  $5,694,960.21    28.5%   0    N/A                                 
Westpac Banking Corporation  $30,000,000    20.0%  $4,000,000    20.0%   0  
 N/A                                  PNC Bank, National Association 
$19,893,899.21    13.3%  $2,652,519.89    13.3%  $7,400,000    88.3%        
                        Mega International Commercial Bank Co., Ltd. 
$7,957,559.68    5.3%  $1,061,007.96    5.3%  $981,000    11.7%             
                   Total:  $150,000,000    100%  $20,000,000    100% 
$8,381,000    100%

 

c.  Section 2.4(a) of the Loan Agreement is hereby deleted and replaced in its
entirety with the following:

 

“Each LIBOR Loan shall bear interest during each Interest Period at a rate per
annum equal to LIBOR for such Interest Period plus the Applicable Margin. Each
Base Rate Loan shall bear interest at a rate per annum equal to the Base Rate;
provided that with respect to a Revolving Loan that is a Base Rate Loan, such
Loan shall bear interest at a rate per annum equal to the Base Rate plus 1.25%.”

 

2

 

 

d.  Section 2.10(a) of the Loan Agreement is hereby deleted and replaced in its
entirety with the following:

 

“Commitment Fees. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender, as applicable, a commitment fee equal to 30% of the
Applicable Margin for Loans other than Revolving Loans per annum on the daily
amount of the Available Commitment, as applicable, of such Lender during the
period from and including the date hereof to but excluding the last day of the
Commitment Period, as applicable; provided that with respect to Revolving Loans,
the Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Loan Lender, as applicable, a commitment fee equal to 0.35% of the
Available Revolving Loan Commitment of such Lender during the period from and
including the date hereof to but excluding the last day of the Revolving Loan
Commitment Period. Accrued commitment fees shall be payable in arrears on the
Effective Date and on the last Business Day of each March, June, September and
December thereafter, commencing on the first of such dates to occur after the
Effective Date, and on the last day of the applicable Commitment Period. All
commitment fees shall be calculated on the basis of a year of 360 days and for
the actual days elapsed (including the first day but excluding the last day).”

 

e.  In Section 2.10(b)(ii) of the Loan Agreement the fronting fee paid to the
Issuing Bank shall accrue at a rate of 0.25% per annum for any Letter of Credit
issued after April 24, 2012.

 

f.  The definition of “Applicable Margin” in Section 1.1 of the Loan Agreement
is hereby deleted and replaced in its entirety with the following:

 

“Applicable Margin” means, for each day, 1.175% per annum; provided that with
respect to Revolving Loans, “Applicable Margin” means 2.25% per annum.

 

g.  The definition of “Issuing Bank” in Section 1.1 of the Loan Agreement is
hereby deleted and replaced in its entirety with the following:

 

“Issuing Bank” means PNC Bank, National Association, in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.14; provided that for the purpose of any outstanding
Letters of Credit issued prior to April 24, 2012, any such reference will be
deemed to refer to Bank of America, N.A. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

3

 

 

h.  The definition of “Maturity Date” in Section 1.1 of the Loan Agreement is
hereby deleted and replaced in its entirety with the following:

 

“Maturity Date” means the date that is seven (7) years after the Effective Date;
provided that if any such date is a day other than a Business Day, the Maturity
Date shall be the next succeeding Business Day unless such next succeeding
Business Day falls in the next calendar month, in which case the Maturity Date
shall be the prior preceding Business Day.

 

i.  In the definition of “FFO” in Section 1.1 of the Loan Agreement, clause (g)
is hereby deleted and replaced in its entirety with the following:

 

any corporate allocation expenses from MIC, provided that such expenses shall
not exceed $1,000,000, provided, further that payment of such an expense would
be allowed under Section 7.6,

 

j.  In the definition of “Capital Expenditure Loan Commitment Termination Date”
in Section 1.1 of the Loan Agreement, the phrase “the earliest of” shall be
changed to “the later of.”

 

k. In the definition of “Revolving Loan Commitment Termination Date” in Section
1.1 of the Loan Agreement, the phrase “the earliest of” shall be changed to “the
later of.”

 

l.  A new clause (g) shall be added to Section 7.6 of the Loan Agreement reading
as follows:

 

(g)  The Borrower or its Subsidiaries shall not make any Distributions (other
than Distributions made by a Subsidiary to any Loan Party) or set apart any sum
for any such purpose, except for Distributions to MDE Parent to pay taxes due by
the Loan Parties.

 

Section 3.  No Further Waiver or Amendment. Except to the extent that provisions
of the Loan Agreement are amended as expressly set forth in Section 2 hereof,
the execution and delivery hereof shall not (a) operate as a modification or
waiver of any right, power or remedy of the Financing Parties or the Collateral
Agent under any of the Loan Documents, (b) cause a novation with respect to any
of the Loan Documents, or (c) extinguish or terminate any obligations of the
Borrower under the Loan Documents.

 

Section 4.  Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

Section 5.  Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

4

 

 

Section 6.  Headings. The headings in this Agreement have been included herein
for convenience of reference only, are not part of this Agreement, and shall not
be taken into consideration in interpreting this Agreement.

 

Section 7.  Entire Agreement. This Agreement comprises the complete and
integrated agreement of the parties hereto on the subject matter hereof and
supersedes all prior agreements, written or oral, on such subject matter.

 

Section 8.  Counterparts. This Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be maintained by the Borrower and the Administrative Agent.

 

[Signature pages follow.]

 

 

5

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

  MACQUARIE DISTRICT ENERGY LLC, as Borrower       By: /s/ David A. Bump        
Name: David A. Bump   Title: President & CFO

 

Amendment No. 3 to Macquarie District Energy Loan Agreement



  

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

  COMMERZBANK AG NEW YORK BRANCH, as Administrative Agent and Lender         By:
/s/ Ryan Flohre         Name: Ryan Flohre   Title: Director         By: /s/
Brian Schneider         Name: Brian Schneider   Title: Director

 



Amendment No. 3 to Macquarie District Energy Loan Agreement



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

  BANK OF AMERICA, N.A., as Lender       By: /s/ Carlos Morales         Name:
Carlos Morales   Title: SVP

 



Amendment No. 3 to Macquarie District Energy Loan Agreement



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

  WESTPAC BANKING CORPORATION, as Lender       By: /s/ Sean Crellin        
Name: Sean Crellin   Title: Director Legal

 



Amendment No. 3 to Macquarie District Energy Loan Agreement



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

  PNC BANK, NATIONAL ASSOCIATION, as Issuing Bank         By: /s/ Corey Noland  
      Name: Corey Noland   Title: Vice President         PNC BANK, NATIONAL
ASSOCIATION, as Lender         By: /s/ Corey Noland         Name: Corey Noland  
Title: Vice President

 



Amendment No. 3 to Macquarie District Energy Loan Agreement



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

  MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., as Lender       By: /s/ Ko,
Yi-Ming         Name: Ko, Yi-Ming   Title: VP & General Manager

 



Amendment No. 3 to Macquarie District Energy Loan Agreement



 

 

 

